DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on January 7, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9891079 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please Amend the Title: PULSER WITH DOUBLE-BEARING POSITION ENCODER FOR NON-INVASIVE PHYSIOLOGICAL MONITORING

Allowable Subject Matter
Claims 1 and 10-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach a double-bearing position encoder as claimed comprising: a housing; a plurality of bearings disposed within the housing; more specifically in combination with an axle disposed within the housing and supported by the bearings, wherein the axle is in mechanical communications with a rotating cam that actuates a pulser so as to generate an active pulse at a tissue site for analysis by an optical sensor; an encoder coupled to the axle and comprising an encoder slot; an encoder mask comprising a mask slot, wherein encoder mask extends over an edge and at least partially along two sides of the encoder; a light source configured to emit light; and a detector configured to: detect the light after the light passes through the encoder slot, passes through the mask slot, and reflects off a portion of the encoder mask at least one time, and generate a signal that is responsive to the detected light, wherein the signal is indicative of at least one of a frequency or a phase of the active pulse.
	Claims 10-13 are allowed because of their dependency on claim 1.
In regards to claim 14, the prior art of record individually or in combination fails to teach a method for determining at least one of a frequency or a phase of an active pulse generated by an optical sensor as claimed, the method comprising: more specifically in combination with detecting light emitted by an emitter after the light passes through an encoder slot of an encoder, passes through a mask slot of an encoder mask, and reflects off a portion of the encoder mask at least one time, wherein an encoder is coupled to an axle supported by at least two bearings, wherein the axle is in mechanical communications with a rotating cam that actuates a pulser so as to generate an active pulse at a tissue site for analysis by an optical sensor; and generating, using a detector, a signal that is responsive to the detected light, wherein the signal is indicative of at least one of a frequency or a phase of the active pulse.
Claims 15-19 are allowed because of their dependency on claim 14.
In regards to claim 20, the prior art of record individually or in combination fails to teach a noninvasive optical sensor as claimed comprising: more specifically in combination with a pulser comprising a mechanical element configured to perturb tissue of a patient at a measurement site at a predetermined periodicity, an encoder comprising an encoder slot, an encoder mask comprising a mask slot, wherein encoder mask extends over an edge and at least partially along two sides of the encoder, an axle supported by at least two bearings, wherein rotation of the axle causes rotation of the encoder, and wherein rotation of the axle further causes actuation of the pulser so as to generate an active pulse at the measurement site, a light source configured to emit light, and a detector configured to: detect the light after the light passes through the encoder slot, passes through the mask slot, and reflects off a portion of the encoder mask at least one time, and generate a signal that is responsive to the detected light, wherein the signal is indicative of at least one of a frequency or a phase of the active pulse.
Claims 21-27 are allowed because of their dependency on claim 20.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.D.B/Examiner, Art Unit 2878

/QUE TAN LE/Primary Examiner, Art Unit 2878